1

2

3

4                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
5

6
      UNITED STATES OF AMERICA,         )                   3:73-cv-00127-MMD-WGC
7
                                        )
             Plaintiff,                 )
8                                       )                   ORDER GRANTING
      WALKER RIVER PAIUTE TRIBE,        )                   MOTION FOR WITHDRAWAL AS
9                                       )                   COUNSEL
             Plaintiff-Intervenor,      )                   (ARNOLD SCIARANI, JR. AND
10
                                        )                   PAULINE SCIARANI TRUST)
11
                     v.                 )
                                        )
12    WALKER RIVER IRRIGATION DISTRICT, )
      a corporation, et al.,            )
13                                      )
             Defendants.                )
14
                                        )
15
            On August 26, 2019, Gordon H. DePaoli, Dale Ferguson and Domenico R. DePaoli of
16
     Woodburn and Wedge, attorneys of record for Arnold Sciarani, Jr. and Pauline Sciarani Trust,
17
     through Pauline Sciarani, Trustee, moved this Court to withdraw as counsel for Arnold
18

19   Sciarani, Jr. and Pauline Sciarani Trust in the above-entitled matter.

20          THEREFORE, THE COURT ORDERS that the Motion for Withdrawal as Counsel

21   (ECF No. 2570) is hereby GRANTED, and Arnold Sciarani, Jr. and Pauline Sciarani Trust
22
     shall be listed as an “Unrepresented Party” and added by the Clerk of the Court to the
23
     electronic service list to receive service via email to jsciarani@ruralaccountingnv.com.
24
            Dated: August 26, 2019
25

26

27
                                                   United States Magistrate Judge
28


                                                     -1-
